                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

EUGENIA BOTTA and GEORGE BOTTA, *

       Plaintiffs,                      *

vs.                                     *
                                               CASE NO. 4:18-CV-39 (CDL)
CITY OF HAMILTON, GEORGIA;              *
HARRIS COUNTY, GEORGIA; and
MIKE BROWN, in his official             *
capacity,
                                        *
       Defendants.
                                        *

                                 O R D E R

       This case arises from a bicycle accident on a bridge between

Hamilton, Georgia and unincorporated Harris County.              Plaintiffs

sued the City of Hamilton, Harris County, and Mike Brown, Harris

County’s public works director, in his individual and official

capacities. The Court previously granted summary judgment in favor

of    Harris   County   and   Brown   based   on   sovereign   and   official

immunity.      The Court denied the City’s motion for summary judgment

based on statutory immunity.          See generally Order (May 16, 2019),

ECF No. 61.     Presently pending before the Court are the County and

Brown’s motion for entry of final judgment (ECF No. 62), the City’s

motion for reconsideration (ECF No. 63), and the City’s motion for

an interlocutory appeal (ECF No. 64).

       Federal Rule of Civil Procedure 54(b) provides that in actions

involving multiple defendants, “the court may direct entry of a


                                        1
final judgment as to one or more, but fewer than all, claims or

parties only if the court expressly determines that there is no

just reason for delay.”       Here, there is no reason to delay entry

of final judgment for the County and Brown.         These Defendants are

entitled to summary judgment regardless of how the remaining issues

in the case are resolved.       Accordingly, that motion (ECF No. 62)

is granted, and the Clerk shall enter final judgment in favor of

the County and Brown.

     Next, the City insists that the Court erred by finding a jury

question as to whether it owned the bridge where the accident

occurred and whether it agreed to maintain the relevant portion of

the bridge.    The City asks the Court to reconsider these rulings

or to certify the issue of what constitutes “department records”

for interlocutory appeal.       Local Rule 7.6 provides that motions

for reconsideration shall not be filed as a matter of routine

practice.   M.D. Ga. R. 7.6.     Generally, such motions will only be

granted   if   the   movant   demonstrates   that    (1)   there    was   an

intervening development or change in controlling law, (2) new

evidence has been discovered, or (3) the court made a clear error

of law or fact.      Rhodes v. MacDonald, 670 F. Supp. 2d 1363, 1378

(M.D. Ga. 2009).     “A motion for reconsideration cannot be used to

relitigate old matters, raise arguments, or present evidence that

could have been raised prior to the entry of judgment.”            Smith v.

Ocwen Fin., 488 F. App’x 426, 428 (11th Cir. 2012) (per curiam).


                                    2
Additionally, 28 U.S.C. § 1292(b) permits this Court to certify an

order     for    interlocutory      appeal       if   “such   order    involves     a

controlling question of law as to which there is substantial ground

for difference of opinion,” and “an immediate appeal from the order

may     materially        advance   the        ultimate   termination      of     the

litigation.”

      The    Court    previously     considered        and    rejected   the    same

arguments the City presents in its reconsideration motion.                        See

Order 6 n.1 (May 16, 2019), ECF No. 61 (addressing arguments

regarding “department records”); id. at 6-7 (finding jury question

regarding       whether    City   agreed   to     maintain    road).     The    Court

declines to reconsider these issues at this time or to certify the

“department record” issue for interlocutory appeal.                    Accordingly,

the City’s motions (ECF Nos. 63 & 64) are denied.

        IT IS SO ORDERED, this 14th day of June, 2019.

                                               S/Clay D. Land
                                               CLAY D. LAND
                                               CHIEF U.S. DISTRICT COURT JUDGE
                                               MIDDLE DISTRICT OF GEORGIA




                                           3
